                                                  1   Alex L. Fugazzi, Esq.
                                                      Nevada Bar No. 9022
                                                  2   Wayne Klomp, Esq.
                                                  3   Nevada Bar No. 10109
                                                      SNELL & WILMER L.L.P.
                                                  4   50 West Liberty Street, Suite 510
                                                      Reno, Nevada 89501
                                                  5   Telephone: 775-785-5440
                                                      Facsimile: 775-785-5441
                                                  6   Email: afugazzi@swlaw.com
                                                  7          wklomp@swlaw.com

                                                  8   Attorneys for Plaintiffs US Bank National
                                                      Association and Wells Fargo
                                                  9
                                                                                  UNITED STATES DISTRICT COURT
                                                 10
                                                                                          DISTRICT OF NEVADA
                                                 11

                                                 12
                                                      US BANK NATIONAL ASSOCIATION, AS
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   TRUSTEE, SUCCESSOR IN INTEREST TO                Case No. 2:17-cv-00143-MMD-VCF
                                                      WACHOVIA BANK, NATIONAL
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14   ASSOCIATION AS TRUSTEE FOR WELLS
                      775-785-5440
                          L.L.P.




                                                      FARGO ASSET SECURITIES
                                                 15   CORPORATION, MORTGAGE PASS-                      STIPULATION AND ORDER
                                                      THROUGH CERTIFICATES, SERIES 2005-               EXTENDING TIME FOR PLAINTIFFS
                                                 16   AR2 AT 4801 FREDERICA STREET,                    TO RESPOND TO VILLA VECCHIO
                                                      OWENSBORO, KY 42301, a national                  CT. TRUST’S RENEWED MOTION TO
                                                 17   association; WELLS FARGO BANK, N.A., a           DISMISS COMPLAINT
                                                      national association;
                                                 18                                                    (SECOND REQUEST)
                                                                            Plaintiffs,
                                                 19
                                                      vs.
                                                 20
                                                      VILLA VECCHIO CT. TRUST, a Nevada
                                                 21   trust; ABSOLUTE COLLECTION
                                                      SERVICES, LLC, a Nevada limited-liability
                                                 22   company; THE FOOTHILLS AT SOUTHERN
                                                      HIGHLANDS HOMEOWNERS
                                                 23   ASSOCIATION, a Nevada non-profit
                                                      corporation;
                                                 24
                                                                            Defendants.
                                                 25

                                                 26          Plaintiffs US Bank National Association, as Trustee, Successor in Interest to Wachovia
                                                 27   Bank, National Association as Trustee for Wells Fargo Asset Securities Corporation, Mortgage
                                                 28   Pass-Through Certificates, Series 2005-AR2 at 4801 Frederica Street, Owensboro, KY 42301
                                                  1   (“US Bank”) and Wells Fargo Bank, N.A. (“Wells Fargo” and together with US Bank,
                                                  2   “Plaintiffs”), and Defendant Villa Vecchio Ct. Trust (“Villa Vecchio” and together with Plaintiffs
                                                  3   and Villa Vecchio, the “Parties”), through their counsel hereby respectfully request the Court
                                                  4   enter an order, pursuant to Local Rules IA 6-1 and 7-1, extending the time for Plaintiffs to
                                                  5   respond to Villa Vecchio’s Renewed Motion to Dismiss Complaint (“Renewed Motion to
                                                  6   Dismiss,” ECF No. 53) otherwise due on July 10, 2019. The Parties request that the time be
                                                  7   extended to July 19, 2019. This is the Parties’ second request for an extension of time and is
                                                  8   based on the following:
                                                  9            Previously, the Parties sought an extension of time in order to meet and confer regarding
                                                 10   either the potential to dismiss certain of Plaintiffs’ claims, withdraw the Renewed Motion to
                                                 11   Dismiss, or otherwise limit the issues contained in the Renewed Motion to Dismiss. The Parties
                                                 12   have not yet reached resolution of those issues, but plan to at least dismiss two of Plaintiffs’
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13   claims by stipulation thus limiting the issues in the Renewed Motion to Dismiss and conserving
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14   judicial and Party resources. The Parties believe that this additional extension will suffice to
                      775-785-5440
                          L.L.P.




                                                 15   allow them to continue to consider alternatives to fully briefing the issues raised in the Motion to
                                                 16   Dismiss.
                                                 17            Thus, the Parties continue to consider stipulations to limit the issues in the Renewed
                                                 18   Motion to Dismiss or to brief the issues in summary judgment, which motions are due July 31,
                                                 19   2019.    The outcome of those considerations will conserve judicial and party resources as
                                                 20   identified above. Additionally, Villa Vecchio has recently retained its undersigned counsel who
                                                 21   needs additional time to consider the stipulations potentially dismissing several of Plaintiffs’
                                                 22   claims and withdrawing the Renewed Motion to Dismiss.              Therefore, the stipulation and
                                                 23   extension are made by the Parties in good faith for the benefit of each and for the benefit of the
                                                 24   Court.
                                                 25   ///
                                                 26   ///
                                                 27   ///
                                                 28

                                                                                                     -2-
                                                  1            The Stipulation is made for the benefit of the Parties and the Court and not for any
                                                  2   deleterious purpose nor to delay these proceedings.
                                                  3   DATED this 10th day of July, 2019.               DATED this 10th day of July, 2019.
                                                  4
                                                      ROGER P. CROTEAU & ASSOCIATES                    SNELL & WILMER L.L.P.
                                                  5
                                                      By:       /s/ Timothy E. Rhoda                   By:      /s/ Wayne Klomp
                                                  6         Roger P. Croteau, Esq.                           Alex L. Fugazzi, Esq.
                                                            Nevada Bar No. 4958                              Nevada Bar No. 9022
                                                  7         Timothy E. Rhoda, Esq.                           Wayne Klomp, Esq.
                                                  8         Nevada Bar No. 7878                              Nevada Bar No. 10109
                                                            9120 West Post Road, Suite 100                   50 West Liberty Street, Suite 510
                                                  9         Las Vegas, Nevada 89148                          Reno, Nevada 89501
                                                            Attorneys for Villa Vecchio Ct. Trust            Attorneys for US Bank and Wells Fargo
                                                 10

                                                 11

                                                 12
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440




                                                      IT IS SO ORDERED.
                          L.L.P.




                                                 15

                                                 16                                                         UNITED STATES DISTRICT JUDGE
                                                                                                                      July 11, 2019
                                                 17                                                         DATED:

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                    -3-
                                                      Case 2:17-cv-00143-MMD-VCF Document 58 Filed 07/10/19 Page 4 of 4



                                                  1                                      CERTIFICATE OF SERVICE
                                                  2          I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen

                                                  3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a

                                                  4   true and correct copy of the foregoing on all parties appearing herein by the method indicated:

                                                  5                          U.S. Mail
                                                  6                          U.S. Certified Mail
                                                  7                          Electronic Mail (E-mail)
                                                  8                          Overnight Mail
                                                  9                          Federal Express
                                                 10                          Hand Delivery
                                                 11          X               Electronic Filing
                                                 12
                                                             DATED: July 10, 2019.
             50 West Liberty Street, Suite 510
Snell & Wilmer




                                                 13
                  Reno, Nevada 89501
                     LAW OFFICES




                                                 14
                      775-785-5440




                                                                                                      /s/ Lara J. Taylor
                          L.L.P.




                                                                                                    An Employee of Snell & Wilmer L.L.P.
                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                                      -4-
